Citation Nr: 1711220	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  16-52 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether a previously denied service connection claim for bilateral hearing loss should be reconsidered. 

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to December 1947.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2015 rating decision in which the AOJ denied a request to reopen the previously denied claim for service connection for bilateral hearing loss.  In February 2016, the Veteran filed a notice of disagreement (NOD).  In August 2016, the AOJ issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2016.

In January 2017, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

For reasons made clear below, the Board has characterized the appeal as encompassing both matters set forth on the title page.  As explained below, the claim adjudicated as a request to reopen is more appropriately characterized as a request for reconsideration, consistent with the provisions of 38 C.F.R. § 3.156(c) (2016).  Moreover, given the favorable disposition of  reconsideration request, as discussed below, the appeal also has been expanded to include the underlying claim for service connection. 

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems. 

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  

The Board's decision granting reconsideration of the previously denied claim for service connection for bilateral hearing loss is set forth below. The expanded claim for service connection is addressed in the remand following the order; this matter is being remanded  to the agency of original jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the matter of the Veteran's entitlement to service connection for tinnitus was raised during the May 2016 Board hearing.  However, as this matter has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it must be referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 19.9(b) (2016); see also 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits).  Cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Most recently, in a November 2004 rating decision, the RO declined to reopen a previously denied claim for service connection for bilateral hearing loss.  Although notified of the denial, the Veteran did not initiate an appeal.

3.  New evidence associated with the claims file since the November 2004 denial to reopen a previously denied claim for service connection for bilateral hearing loss includes relevant official service department records not previously considered.



CONCLUSION OF LAW

As evidence received since the AOJ's un-appealed November 2004 denial includes official service department records not previously considered, the criteria for reconsideration of the claim for service connection for bilateral hearing loss is met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Given the favorable disposition of the request to reconsideration,  the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

In this case, the RO initially denied service connection for bilateral hearing loss in a June 1998 rating decision on the basis that a June 1998 VA examiner opined his hearing loss was less likely than not related to in-service head trauma.  Although notified of the denial, and of his appellate, the Veteran did not appeal that decision.

Following the Veteran's attempts to reopen the claim in May 2000 and August 2004, the RO declined to reopen the Veteran's claim for service connection for bilateral hearing loss in May 2001 and November 2004 decisions.  Evidence added to the record at the time of the May 2001 decision included a February 2001 buddy statement from Dr. H. B. noting the occurrence of in service head injury the veteran suffered and his treatment of the injury as a corpsmen at the time,.  The Veteran also submitted a lay statement regarding the link between the head injury he suffered in service and his current hearing loss.  

Evidence added to the record at the time of the November 2004 decision included another lay statement from the Veteran providing more details of the in service head injury.  The Veteran was notified of the denial to reopen his bilateral hearing loss claim in a letter dated in November 2004, and he did not appeal this decision within one year of the date of the letter.  Moreover, no additional evidence was received within the one-year appeal period following notification of the denial.  See 38 C.F.R. § 3.156(b). 

Typically, this fact would render the decision final as to the evidence then of record, and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Under such circumstances, VA could only reopen and review such claim if new and material evidence is submitted by or on behalf of the Veteran.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. §  3.156(c). 

In this case, additional service treatment records dated from January 1946 to December 1947 were associated with the claims file in February 2015.  Service treatment records include reports of  the Veteran's 1946 entrance examination and 1947 exit physical examination.  These records are relevant to the  claim on appeal as they show the contemporaneous findings of audiological testing conducted on the Veteran which was not available to the June 1998 VA examiner.  In this case, the Veteran's service treatment records from January 1946 to December 1947 existed at the time of the November 2004 rating decision, but were not associated with the claims file or considered by the RO at that time.

As, pursuant to 38 C.F.R. §  3.156(c), these additional service records received require reconsideration of the claim for service connection-which, effectively, renders the prior denial non-final, there is no basis for analysis of the claim as a request to reopen under 38 C.F.R. § 3.156(a).


ORDER

The request to reconsider the claim for service connection for bilateral hearing loss is granted.


REMAND

Given the Board's decision granting reconsideration of the previously denied claim, to avoid prejudice to the Veteran, the AOJ should consider the de novo claim for service connection, in the first instance.  See, e.g., Bernard v. Brown, 4 Vet App. 384, 394 (1993).

 The Board also finds that, prior to such consideration, additional development of the evidence is warranted.

In the only opinion of record to address the etiology of the Veteran's bilateral hearing loss, in connection with the original claim for service connection, a June 1998 VA audiology examiner pined that the Veteran's diagnosed bilateral sensorineural hearing loss is not "due to trauma sustained while in the service."  The examiner indicated that [i]t is not due to a traumatic event, namely a kick to the head while in the service,"  but also indicated that the disability "may be due to exposure while in the service."  This opinion-in which the examiner provided no rationale for either the negative or seemingly positive but speculative aspects of the opinion-is not sufficient to resolve the de novo claim for service connection.  .  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two). The Board further notes that the examiner did not have access to the Veteran's service treatment records that were added to the claims file in February 2015.

Under these circumstances, the Board finds that a remand of this matter for a VA audiology examination, to obtain testing, clinical findings, and medical opinion-based on full consideration of all medical and other objective evidence of record, as well as all lay assertions-is needed to resolve the service connection claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006)..  

On remand,  the AOJ should arrange for the Veteran to undergo VA audiology examination-with appropriate testing-by an appropriate professional.  The Veteran is hereby advised that a failure to report to the scheduled examination, without good cause, may result in the denial of his claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the Veteran and death of an immediate family member.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified above are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the de novo service connection claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.
 
Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159. 

All records/responses received should be associated with the claims file. If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA audiology examination by an appropriate professional. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the audiologist/physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate test and studies -in particular, audiometry and speech discrimination testing-should be accomplished, with all results made available to the examiner prior to the completion of his or her report.

With respect to hearing loss, for each ear, the examiner should provide numeric interpretation of any hearing tests/audiograms conducted.  The examiner should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure tone threshold for these four frequencies. The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85.

If test results are considered invalid or deemed an inaccurate depiction of the severity of the Veteran's hearing loss, such conclusion must be explained in detail specifying why valid and reliable audiometric data could not be obtained. 

For established hearing loss to an extent recognized as a disability for VA purposes, the examiner should provide an opinion addressing, based on sound medical judgement, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability,  had its onset during service or is otherwise etiologically related to an event, injury, or disease in service, to include  trauma resulting tom a kick in the head, or military noise exposure, as alleged.  Both theories should be discussed..

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as  all lay assertions.

Notably, the absence of evidence of treatment for hearing loss in the Veteran's service treatment records should not, alone, serve as the basis for a negative opinion.

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, to include injury, and that his former corpsman is competent to report treatment rendered to the Veteran during service , and such reports must be specifically acknowledged and considered in formulating any opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the de novo service connection claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) after the last adjudication) and legal authority. 

5.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this remand is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


